

117 HR 4673 IH: Ensuring Veterans’ Smooth Transition Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4673IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Takano introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the automatic enrollment of eligible veterans in patient enrollment system of Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Veterans’ Smooth Transition Act or the EVEST Act. 2.Automatic enrollment of eligible veterans in patient enrollment system of Department of Veterans Affairs(a)In generalSection 1705 of title 38, United States Code, is amended by adding at the end the following new subsection:(d)(1)The Secretary shall enroll each veteran described in subsection (a) in the patient enrollment system under this section by not later than 60 days after receiving the information described in paragraph (3) with respect to the veteran.(2)Not later than 60 days after enrolling a veteran under paragraph (1), the Secretary shall provide to the veteran—(A)notice of the veteran’s enrollment; and(B)instructions for how the veteran may opt out of such enrollment, at the election of the veteran.(3)The information described in this paragraph is the appropriate information concerning eligibility for enrollment in the patient enrollment system under this section, as provided by the Defense Manpower Data Center of the Department of Defense, or such successor entity of the Department..(b)ApplicabilitySubsection (d) of section 1705 of title 38, United States Code, as added by subsection (a), shall apply to a veteran with respect to whom the Secretary receives the information described in paragraph (3) of such subsection on or after the date of the enactment of this Act.(c)Electronic certificates of eligibility for Department of Veterans Affairs patient enrollment systemNot later than August 1, 2022, the Secretary of Veterans Affairs shall ensure that any veteran who is eligible for automatic enrollment in the patient enrollment system under subsection (d) of section 1705 of title 38, United States Code, as added by subsection (a), is able to access—(1)an electronic version of the certificate of eligibility showing the veteran’s eligibility for such enrollment; and(2)an electronic mechanism by which the veteran may opt out of such enrollment.